Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds of rejections.

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 11, 20 are directed to abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, following 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register / Vol. 79, No. 241 / Tuesday, December 16),  claim 1 is analyzed in steps below:
Step 1:   It claims “An electronic apparatus comprising: a memory storing information on an artificial intelligence model including a plurality of layers; and a processor” thus falls into one of the statutory categories.
Step 2A: Claim limitations “ identify  for each of a plurality of channels of each layer among in the plurality of layers included in the artificial intelligence model1 whether a parameter of the channel is a fixed parameter or a variable parameter, and provide the parameters to operation modules in the respective layers, wherein each layer of the plurality of layers includes a first operation module and a second operation module, wherein the first operation module is implemented to include a relatively fewer number of multipliers than the second operation module, the parameters identified as the fixed 
Step 2B: The additional elements of memory and processor are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, thus they are not significantly more, see MPEP 2106.05 I A. 

Claims 11 and 20 recite the method steps and non-transitory computer-readable recording medium in claim 1, and are similarly rejected.

	Dependent claims 2, 4-9, 12, 14-19 do not add more meaningful limitations to claims 1 and 11, thus are rejected for the same reason.

	It is noted however, claim 3, 10, 13 are significantly more because they cited positively “different algorithms for super resolution processing” in claimed subject matter.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661